It is a great honour for me to 
be here today. I would like to talk to the General 
Assembly about a subject that is at the heart of the 
United Nations — the pursuit of peace in an imperfect 
world. 
 War and conflict have been with us since the 
beginning of civilization. But in the first part of the 
twentieth century, the advance of modern weaponry led 
to death on a staggering scale. It was that killing that 
  
 
11-50692 10 
 
compelled the founders of this body to build an 
institution that was focused not just on ending one war, 
but on averting others; a union of sovereign States that 
would seek to prevent conflict while also addressing its 
causes. 
 No American did more to pursue that objective 
than President Franklin Roosevelt. He knew that a 
victory in war was not enough. As he said at one of the 
very first meetings on the founding of the United 
Nations, “We have got to make not merely peace, but a 
peace that will last”. 
 The men and women who built this institution 
understood that peace is more than the absence of war. 
A lasting peace — for nations and individuals — 
depends upon a sense of justice and opportunity; of 
dignity and freedom. It depends upon struggle and 
sacrifice; on compromise and on a sense of common 
humanity. 
 One delegate to the San Francisco Conference, 
which led to the creation of the United Nations, put it 
well: 
 “Many people have talked as if all we had to do 
to get peace was to say loudly and frequently that 
we loved peace and hated war. Now we have 
learned that no matter how much we love peace 
and hate war, we cannot avoid having war 
brought upon us if there are convulsions in other 
parts of the world”. 
 The fact is, peace is hard, but our people demand 
it. Over nearly seven decades, even as the United 
Nations helped avert a third world war, we still live in 
a world scarred by conflict and plagued by poverty. 
Even as we proclaim our love for peace and hatred of 
war, there are still convulsions in our world that 
endanger us all. 
 I took office at a time of two wars for the United 
States. Moreover, the violent extremists who drew us 
into war in the first place — Osama bin Laden and his 
Al-Qaida organization — remained at large. Today, we 
have set a new direction. 
 At the end of this year, America’s military 
operation in Iraq will be over. We will have a normal 
relationship with a sovereign nation that is a member 
of the community of nations. That equal partnership 
will be strengthened by our support for Iraq — for its 
Government and its security forces, for its people and 
their aspirations. 
 As we end the war in Iraq, the United States and 
our coalition partners have begun a transition in 
Afghanistan. Between now and 2014, an increasingly 
capable Afghan Government and security forces will 
step forward to take responsibility for the future of 
their country. As they do, we are drawing down our 
own forces, while building an enduring partnership 
with the Afghan people. 
 So let there be no doubt: the tide of war is 
receding. When I took office, roughly 180,000 Americans 
were serving in Iraq and Afghanistan. By the end of 
this year, that number will be cut in half, and it will 
continue to decline. This is critical for the sovereignty 
of Iraq and Afghanistan, and to the strength of the 
United States as we build our nation at home. 
 Moreover, we are poised to end these wars from a 
position of strength. Ten years ago, there was an open 
wound and twisted steel; a broken heart in the centre of 
this city. Today, as a new tower is rising at Ground 
Zero, it symbolizes New York’s renewal, even as 
Al-Qaida is under more pressure than ever before. Its 
leadership has been degraded. Osama bin Laden, a man 
who murdered thousands of people from dozens of 
countries, will never endanger the peace of the world 
again. 
 Yes, this has been a difficult decade. But today 
we stand at a crossroads of history, with the chance to 
move decisively in the direction of peace. To do so we 
must return to the wisdom of those who created this 
institution.  
 The founding Charter of United Nations calls 
upon us, to unite our strength to maintain international 
peace and security. Article 1 of the Universal 
Declaration of Human Rights reminds us that, “All 
human beings are born free and equal in dignity and in 
rights”. Those bedrock beliefs — in the responsibility 
of States and the rights of men and women — must be 
our guide. 
 In that effort, we have reason to hope. This year 
has been a time of extraordinary transformation. More 
nations have stepped forward to maintain international 
peace and security. More individuals are claiming their 
universal right to live in freedom and dignity. 
 Think about it. One year ago, when we met here 
in New York, the prospect of a successful referendum 
in South Sudan was in doubt. But the international 
community overcame old divisions to support the 
 
 
11 11-50692 
 
agreement that had been negotiated to give South 
Sudan self-determination. Last summer, as a new flag 
went up in Juba, former soldiers laid down their arms, 
men and women wept with joy and children finally 
knew the promise of looking to a future that they will 
shape. 
 One year ago, the people of Côte d’Ivoire 
approached a landmark election. When the incumbent 
lost and refused to respect the results, the world 
refused to look the other way. United Nations 
peacekeepers were harassed, but they did not leave 
their posts. The Security Council, led by the United 
States, Nigeria and France, came together to support 
the will of the people. Côte d’Ivoire is now governed 
by the man who was elected to lead. 
 One year ago, the hopes of the people of Tunisia 
were suppressed. But they chose the dignity of 
peaceful protest over the rule of an iron fist. A vendor 
lit a spark that took his own life, but ignited a 
movement. In the face of a crackdown, students spelled 
out the word freedom. The balance of fear shifted from 
the ruler to those whom he ruled. Now the people of 
Tunisia are preparing for elections that will move them 
one step closer to the democracy that they deserve. 
 One year ago, Egypt had known one President for 
nearly 30 years. But for 18 days, the eyes of the world 
were glued to Tahrir Square, where Egyptians from all 
walks of life — men and women, young and old, 
Muslim and Christian — demanded their universal 
rights. We saw in those protesters the moral force of 
non-violence that has lit the world from Delhi to 
Warsaw, from Selma to South Africa — and we knew 
that change had come to Egypt and to the Arab world. 
 One year ago, the people of Libya were ruled by 
the world’s longest-serving dictator. But faced with 
bullets and bombs and a dictator who threatened to 
hunt them down like rats, they showed relentless 
bravery. We will never forget the words of the Libyan 
who stood up in those early days of the revolution and 
said, “Our words are free now”. It is a feeling one 
cannot explain. Day after day, in the face of bullets and 
bombs, the Libyan people refused to give back that 
freedom. And when they were threatened by the kind 
of mass atrocity that often went unchallenged in the 
past century, the United Nations lived up to its Charter. 
The Security Council authorized all necessary 
measures to prevent a massacre. The Arab League 
called for that effort. Arab nations joined a NATO-led 
coalition that halted Al-Qadhafi’s forces in their tracks. 
 In the months that followed, the will of the 
coalition proved unbreakable, and the will of the 
Libyan people could not be denied. Forty-two years of 
tyranny were ended in six months. From Tripoli to 
Misurata to Benghazi — today, Libya is free. 
Yesterday, the leaders of a new Libya took their 
rightful place beside us, and this week the United 
States is reopening our embassy in Tripoli. 
 This is how the international community is 
supposed to work — nations standing together for the 
sake of peace and security, and individuals claiming 
their rights. Now, all of us have a responsibility to 
support the new Libya and the new Libyan 
Government as they confront the challenge of turning 
this moment of promise into a just and lasting peace 
for all Libyans. 
 So this has been a remarkable year. The 
Al-Qadhafi regime is over. Gbagbo, Ben Ali and 
Mubarak are no longer in power. Osama bin Laden is 
gone, and the idea that change could come only 
through violence has been buried with him. Something 
is happening in our world. The way things have been is 
not the way that they will be. The humiliating grip of 
corruption and tyranny is being pried open. Dictators 
are on notice. Technology is putting power into the 
hands of the people. Youth are delivering a powerful 
rebuke to dictatorship and rejecting the lie that some 
races, some peoples, some religions and some 
ethnicities do not desire democracy. The promise 
written down on paper — “all human beings are born 
free and equal in dignity and rights” — is closer at 
hand. 
 But let us remember: Peace is hard. Peace is hard. 
Progress can be reversed. Prosperity comes slowly. 
Societies can split apart. The measure of our success 
must be whether people can live in sustained freedom, 
dignity and security. And the United Nations and its 
Member States must do their part to support those 
basic aspirations. And we have more work to do. 
 In Iran, we have seen a Government that refuses 
to recognize the rights of its own people. As we meet 
here today, men, women and children are being 
tortured, detained and murdered by the Syrian regime. 
Thousands have been killed, many during the holy time 
of Ramadan. Thousands more have poured across 
Syria’s borders. The Syrian people have shown dignity 
  
 
11-50692 12 
 
and courage in their pursuit of justice, protesting 
peacefully, standing silently in the streets and dying for 
the same values that this institution is supposed to 
stand for. And the question for us is clear: Will we 
stand with the Syrian people or with their oppressors? 
 Already, the United States has imposed strong 
sanctions on Syria’s leaders. We supported a transfer of 
power that would be responsive to the Syrian people. 
And many of our allies have joined in this effort. But 
for the sake of Syria — and the peace and security of 
the world — we must speak with one voice. There is 
no excuse for inaction. Now is the time for the Security 
Council to sanction the Syrian regime and to stand with 
the Syrian people. 
 Throughout the region, we will have to respond 
to the calls for change. In Yemen, men, women and 
children gather by the thousands in towns and city 
squares every day with the hope that their 
determination and spilled blood will prevail over a 
corrupt system. America supports those aspirations. We 
must work with Yemen’s neighbours and our partners 
around the world to seek a path that allows for a 
peaceful transition of power from President Saleh, and 
a movement to free and fair elections as soon as 
possible. 
 In Bahrain, steps have been taken towards reform 
and accountability. We are pleased with that, but more 
is required. America is a close friend of Bahrain, and 
we will continue to call on the Government and the 
main opposition bloc — al-Wifaq — to pursue a 
meaningful dialogue that brings peaceful change that is 
responsive to the people. We believe the patriotism that 
binds Bahrainis together must be more powerful than 
the sectarian forces that would tear them apart. It will 
be hard, but it is possible. 
 We believe that each nation must chart its own 
course to fulfil the aspirations of its people. America 
does not expect to agree with every party or person 
who expresses themselves politically, but we will 
always stand up for the universal rights that were 
embraced by this Assembly. Those rights depend on 
elections that are free and fair, governance that is 
transparent and accountable, respect for the rights of 
women and minorities, and justice that is equal and 
fair. That is what our people deserve. Those are the 
elements of peace that can last. 
 Moreover, the United States will continue to 
support, with greater trade and investment, those 
nations that transition to democracy, so that freedom is 
followed by opportunity. We will pursue deeper 
engagement with Governments, but also with civil 
society — students and entrepreneurs, political parties 
and the press. We have banned those who abuse human 
rights from travelling to our country and we have 
sanctioned those who trample on human rights abroad. 
And we will always serve as a voice for those who 
have been silenced. 
 Now, I know, particularly this week, that for 
many in this Hall, there is one issue that stands as a test 
of these principles and a test of American foreign 
policy, and that is the conflict between the Israelis and 
the Palestinians. 
 One year ago, I stood at this podium and I called 
for an independent Palestine. I believed then, and I 
believe now, that the Palestinian people deserve a State 
of their own, but what I also said is that a genuine 
peace can be realized only between the Israelis and the 
Palestinians themselves. One year later, despite 
extensive efforts by America and others, the parties 
have not bridged their differences. Faced with this 
stalemate, I put forward a new basis for negotiations in 
May of this year. That basis is clear. It is well known to 
all of us here. Israelis must know that any agreement 
provides assurances for their security. Palestinians 
deserve to know the territorial basis of their State. 
 I know that many are frustrated by the lack of 
progress; I assure them that I am too. But the question 
is not the goal that we seek. The question is: How do 
we reach that goal? And I am convinced that there is no 
shortcut to the end of a conflict that has endured for 
decades. Peace is hard work. Peace will not come 
through statements and resolutions at the United 
Nations. If it were that easy, it would have been 
accomplished by now. Ultimately, it is the Israelis and 
the Palestinians who must live side by side. Ultimately, 
it is the Israelis and the Palestinians — not us — who 
must reach agreement on the issues that divide them: 
on borders and on security, on refugees and on 
Jerusalem. 
 Ultimately, peace depends upon compromise 
among people who must live together long after our 
speeches are over, long after our votes have been 
tallied. That is the lesson of Northern Ireland, where 
ancient antagonists bridged their differences. That is 
the lesson of the Sudan, where a negotiated settlement 
led to an independent State. And that is and will be the 
 
 
13 11-50692 
 
path to a Palestinian State — negotiations between the 
parties. 
 We seek a future where Palestinians live in a 
sovereign State of their own, with no limit to what they 
can achieve. There is no question that the Palestinians 
have seen that vision delayed for too long. It is 
precisely because we believe so strongly in the 
aspirations of the Palestinian people that America has 
invested so much time and so much effort in the 
building of a Palestinian State and in the negotiations 
that can deliver a Palestinian State. 
 But understand this as well: America’s 
commitment to Israel’s security is unshakeable. Our 
friendship with Israel is deep and enduring. And so we 
believe that any lasting peace must acknowledge the 
very real security concerns that Israel faces every 
single day. 
 Let us be honest with ourselves: Israel is 
surrounded by neighbours that have waged repeated 
wars against it. Israel’s citizens have been killed by 
rockets fired at their houses and suicide bombs on their 
buses. Israel’s children come of age knowing that 
throughout the region other children are taught to hate 
them. Israel, a small country of less than 8 million 
people, looks out at a world where leaders of much 
larger nations threaten to wipe it off of the map. The 
Jewish people carry the burden of centuries of exile 
and persecution and fresh memories of knowing that 
6 million people were killed simply because of who 
they are. Those are facts. They cannot be denied. 
 The Jewish people have forged a successful State 
in their historic homeland. Israel deserves recognition. 
It deserves normal relations with its neighbours. And 
friends of the Palestinians do them no favours by 
ignoring that truth, just as friends of Israel must 
recognize the need to pursue a two-State solution with 
a secure Israel next to an independent Palestine. 
 That is the truth. Each side has legitimate 
aspirations, and that is part of what makes peace so 
hard. And the deadlock will be broken only when each 
side learns to stand in the other’s shoes and each side 
can see the world through the other’s eyes. That is 
what we should be encouraging. That is what we 
should be promoting. 
 This body — founded as it was out of the ashes 
of war and genocide, and dedicated as it is to the 
dignity of every single person — must recognize the 
reality that is lived by the Palestinians and the Israelis 
alike. The measure of our actions must always be 
whether they advance the right of Israeli and 
Palestinian children to live lives of peace and security 
and dignity and opportunity. And we will succeed in 
that effort only if we can encourage the parties to sit 
down, to listen to each other and to understand each 
other’s hopes and each other’s fears. That is the project 
to which America is committed. There are no shortcuts. 
And that is what the United Nations should be focused 
on in the weeks and months to come. 
 Even as we confront these challenges of conflict 
and revolution, we must also recognize — and we must 
also remind ourselves — that peace is not just the 
absence of war. True peace depends on creating the 
opportunity that makes life worth living. And to do 
that, we must confront the common enemies of 
humanity: nuclear weapons and poverty, ignorance and 
disease. Those forces corrode the possibility of lasting 
peace and together we are called upon to confront 
them. 
 To lift the spectre of mass destruction, we must 
come together to pursue the peace and security of a 
world without nuclear weapons. Over the past two 
years, we have begun to walk down that path. Since 
our Nuclear Security Summit in Washington, D.C., 
nearly 50 nations have taken steps to secure nuclear 
materials from terrorists and smugglers. Next March, a 
summit in Seoul will advance our efforts to lock down 
all of them. The New START Treaty between the 
United States and Russia will cut our deployed arsenals 
to the lowest level in half a century, and our nations are 
pursuing talks on how to achieve even deeper 
reductions. America will continue to work for a ban on 
the testing of nuclear weapons and the production of 
fissile material needed to make them. 
 And so we have begun to move in the right 
direction. And the United States is committed to 
meeting our obligations. But even as we meet our 
obligations, we have strengthened the treaties and 
institutions that help stop the spread of those weapons. 
And to do so, we must continue to hold accountable 
those nations that flout them. 
 The Iranian Government cannot demonstrate that 
its programme is peaceful. It has not met its obligations 
and it rejects offers that would provide it with peaceful 
nuclear power. North Korea has yet to take concrete 
steps towards abandoning its weapons and continues 
  
 
11-50692 14 
 
belligerent action against the South. There is a future 
of greater opportunity for the people of those nations if 
their Governments meet their international obligations. 
But if they continue down a path that is outside 
international law, they must be met with greater 
pressure and isolation. That is what our commitment to 
peace and security demands. 
 To bring prosperity to our people, we must 
promote the growth that creates opportunity. In this 
effort, let us not forget that we have made enormous 
progress over the past several decades. Closed societies 
gave way to open markets. Innovation and 
entrepreneurship have transformed the way we live and 
the things that we do. Emerging economies from Asia 
to the Americas have lifted hundreds of millions of 
people from poverty. It is an extraordinary 
achievement.  
 And yet, three years ago, we were confronted 
with the worst financial crisis in eight decades. And 
that crisis proved a fact that has become clearer with 
each passing year. Our fates are interconnected. In a 
global economy, nations will rise or fall together. 
 Today, we confront the challenges that have 
followed on the heels of that crisis. Around the world 
recovery is still fragile. Markets remain volatile. Too 
many people are out of work. Too many others are 
struggling just to get by. We acted together to avert a 
depression in 2009. We must take urgent and 
coordinated action once more. 
 Here in the United States, I have announced a 
plan to put Americans back to work and jump-start our 
economy, at the same time as I am committed to 
substantially reducing our deficits over time. 
 We stand with our European allies as they 
reshape their institutions and address their own fiscal 
challenges. For other countries, leaders face a different 
challenge as they shift their economy towards more 
self-reliance, boosting domestic demand while slowing 
inflation. So we will work with emerging economies 
that have rebounded strongly so that rising standards of 
living create new markets that promote global growth. 
That is what our commitment to prosperity demands. 
 To combat the poverty that punishes our children, 
we must act on the belief that freedom from want is a 
basic human right. The United States has made it a 
focus of our engagement abroad to help people to feed 
themselves. And today, as drought and conflict have 
brought famine to the Horn of Africa, our conscience 
calls on us to act. Together, we must continue to 
provide assistance and support organizations that can 
reach those in need. And together, we must insist on 
unrestricted humanitarian access so that we can save 
the lives of thousands of men and women and children. 
Our common humanity is at stake. Let us show that the 
life of a child in Somalia is as precious as any other. 
That is what our commitment to our fellow human 
beings demands. 
 To stop disease that spreads across borders, we 
must strengthen our system of public health. We will 
continue the fight against HIV/AIDS, tuberculosis and 
malaria. We will focus on the health of mothers and of 
children. And we must come together to prevent and 
detect and fight every kind of biological danger — 
whether it is a pandemic like H1N1 or a terrorist threat 
or a treatable disease. 
 This week, America signed an agreement with the 
World Health Organization (WHO) to affirm our 
commitment to meeting that challenge. And today, I 
urge all nations to join us in meeting the WHO goal of 
making sure all nations have core capacities to address 
public health emergencies in place by 2012. That is 
what our commitment to the health of our people 
demands. 
 To preserve our planet, we must not put off action 
that climate change demands. We have to tap the power 
of science to save those resources that are scarce. And 
together, we must continue our work to build on the 
progress made in Copenhagen and Cancún, so that all 
the major economies represented here today follow 
through on the commitments that were made. Together, 
we must work to transform the energy that powers our 
economies and support others as they move down that 
path. That is what our commitment to the next 
generation demands. 
 To make sure our societies reach their potential, 
we must allow our citizens to reach theirs. No country 
can afford the corruption that plagues the world like a 
cancer. Together, we must harness the power of open 
societies and open economies. That is why we have 
partnered with countries across the globe to launch a 
new partnership on open Government that helps ensure 
accountability and helps to empower citizens. No 
country should deny people their rights to freedom of 
speech and freedom of religion, but also no country 
should deny people their rights because of whom they 
 
 
15 11-50692 
 
love, which is why we must stand up for the rights of 
gays and lesbians everywhere. 
 No country can realize its potential if half its 
population cannot reach theirs. This week, the United 
States signed a new declaration on women’s 
participation. Next year, we should each announce the 
steps we are taking to break down the economic and 
political barriers that stand in the way of women and 
girls. That is what our commitment to human progress 
demands. 
 I know there is no straight line to that progress, 
no single path to success. We come from different 
cultures, and carry with us different histories. But let 
us never forget that even as we gather here as Heads of 
different Governments, we represent citizens who share 
the same basic aspirations to live with dignity and 
freedom, to get an education and pursue opportunity, to 
love our families and love and worship our God, to live 
in the kind of peace that makes life worth living. 
 It is the nature of our imperfect world that we are 
forced to learn these lessons over and over again. 
Conflict and repression will endure so long as some 
people refuse to do unto others as we would have them 
do unto us. Yet that is precisely why we have built 
institutions like this — to bind our fates together, to 
help us recognize ourselves in each other — because 
those who came before us believed that peace is 
preferable to war, and freedom is preferable to 
suppression, and prosperity is preferable to poverty. 
That is the message that comes not from capitals, but 
from citizens, from our people. 
 When the cornerstone of this very building was 
put in place, President Truman came here to New York 
and said, “The United Nations is essentially an 
expression of the moral nature of man’s aspirations” — 
the moral nature of man’s aspirations. As we live in a 
world that is changing at a breathtaking pace, that is a 
lesson that we must never forget. 
 Peace is hard, but we know that it is possible. So, 
together, let us be resolved to see that it is defined by 
our hopes and not by our fears. Together, let us make 
peace — but a peace, most importantly, that will last.